76 F.3d 384
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Dianne BARKER, Plaintiff-Appellant,v.ATC/VANCOM, INC., Defendant-Appellee.
No. 95-16269.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 23, 1996.*Decided Jan. 25, 1996.

Before:  ALARCON, HALL and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Dianne Barker appeals pro se the district court's dismissal for failure to comply with its discovery orders, pursuant to Fed.R.Civ.P. 37, of her Title VII action against ATC/Vancom Inc.   Pursuant to Fed.R.Civ.P. 37, the district court may dismiss an action where the plaintiff fails to obey an order of the court.   In light of Barker's repeated failures to comply with the district court's order to attend a scheduled deposition, we affirm the district court's dismissal of Barker's actions.  See Anheuser-Busch, Inc. v. Natural Beverage Distributors, 69 F.3d 337 (9th Cir.1995).1


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Appellant's motions to amend the caption, and to expedite her appeal are denied.   Appellee's motion for sanctions pursuant to Fed.R.App.P. 38, and for double costs and attorneys' fees pursuant to 28 U.S.C. § 1912, is denied